Citation Nr: 1003919	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-28 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2005 and February 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Atlanta, Georgia, and Cleveland, Ohio.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for entitlement to service connection for 
residuals of back and neck injuries are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by serious symptoms and 
serious impairment in social functioning, such as depression, 
suicidal ideation, and panic attacks.  

2.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss was incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).

2.  The criteria for a grant of service connection for 
bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 
1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's PTSD claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the claims folder (although his 
service treatment records were destroyed in the fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
July 1973) and he was afforded VA examinations in January 
2008 and June 2009.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As to the hearing loss claim, in this decision, the Board 
grants service connection for the disability, which 
represents a complete grant of the benefits sought on appeal.  
Thus, no discussion of VA's duties to notify and assist is 
required.  

II.  Evaluation in Excess of 30 Percent for PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2009).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Under the relevant rating criteria, a 50 percent rating is 
warranted when the psychiatric condition results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In this case, the pertinent evidence of record includes VA 
medical records dated from January 2005 to October 2009, VA 
examination reports dated in January 2008 and June 2009, 
written lay statements, and testimony from the Veteran's 
October 2009 Travel Board hearing.  

The Veteran's VA treatment records show a history of 
treatment for PTSD.  Significantly, these records noted that 
he was oriented as to person, place, and time, and harbored 
no homicidal or suicidal ideation.  His mood was dysphoric 
while his affect was bland.  His speech was normal as to rate 
and rhythm.  His thought process  was linear and his thought 
content was focused on adjusting to everyday life.  Although 
his insight was limited, his attention and concentration were 
fair.  He was assigned Global Assessment of Functioning (GAF) 
scores ranging from 45 to 40.  

The Veteran was afforded a VA PTSD examination in June 2008, 
at which time he was diagnosed with PTSD and assigned a GAF 
score of 48.  Upon examination, orientation was within normal 
limits and appearance and hygiene were appropriate.  Affect 
and mood were inappropriate, with depressed mood which 
occurred near-continuously and affected the ability to 
function independently.  Communication, speech, and 
concentration were within normal limits.  Panic attacks, 
suspiciousness, delusions, hallucinations, and obsessional 
rituals were absent.

He was afforded his most recent VA PTSD examination in June 
2009, at which time he was assigned a GAF score of 45.  Upon 
examination, orientation was within normal limits and 
appearance, hygiene, and behavior was appropriate.  His 
affect and mood were normal, and his communication, speech, 
and concentration were within normal limits.  Panic attacks, 
suspiciousness, delusions, hallucinations, obsessional 
rituals, homicidal ideation, and suicidal ideation were 
absent.  Thought processes were appropriate and judgment was 
not impaired.  Abstract thinking and memory were normal.  
However, there were behavioral, cognitive, social, affective 
or somatic symptoms attributed to PTSD and described as 
flashbacks and nightmares.  

As noted above, the Veteran was assigned GAF scores of 48 and 
45 his during January 2008 and June 2009 VA PTSD 
examinations, respectively, and his GAF has been estimated by 
various VA treatment providers as ranging from 45 to 40.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 is consistent with 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  In this case, 
while the Veteran was estimated as having a GAF score of 40 
in a March 2009 VA treatment note, the majority of his VA 
treating providers have assessed his GAF score in the 41-50 
range, indicating persistent serious symptoms and serious 
occupational and social impairment.  

After a careful review of the lay and medical evidence, and 
in particular the GAF scores assigned during the course of 
this appeal, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports 
entitlement to an initial 70 percent rating for PTSD since 
the date of service connection.  His history demonstrates 
clear social impairment, with deficiencies in most areas, and 
the majority of his GAF scores reflect serious symptoms 
consistent with a 70 percent rating.  Additionally, while the 
VA examiners found suicidal ideation and panic attacks to be 
absent, the Veteran testified at his October 2009 Travel 
Board hearing that he suffered from weekly depression, 
suicidal ideation, and panic attacks. 

The Board acknowledges that this initial 70 percent rating 
for the Veteran's PTSD does not represent the absolute 
maximum rating available for this disability.  However, the 
Board finds that a rating in excess of 70 percent is not 
warranted for PTSD at this time.  Specifically, the evidence 
does not demonstrate gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, disorientation to time or 
place, or memory loss.  

III.  Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for hearing loss as a 
result of noise exposure during service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

Here, a January 2004 private audiological examination 
demonstrated auditory thresholds above 40 decibels in the 
1000, 2000, 3000 and 4000 hertz frequencies, bilaterally.  
Thus, the Veteran has current hearing loss disability and the 
remaining question is whether there is evidence of an in-
service occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.

The Veteran's main contention is that he was exposed to noise 
during service while aboard the S.S. Charles Sumner during 
World War II and that this acoustic trauma resulted in his 
current hearing loss.  Service records confirm that the 
Veteran served aboard the S.S. Charles Sumner in February 
1945, at which time the ship's official log book reveals that 
it was "constantly subjected to shock from V-1 rocket bombs 
and aerial jet bombs" while docked in Antwerp, Belgium.  
Furthermore, a fellow servicemen who served with the Veteran 
during World War II indicated in an April 2004 statement that 
the Veteran had suffered hearing loss from bombing and 
artillery fire because the Merchant Marines were not given 
ear protection even though they manned guns and loaded 
ammunition.  The Board finds that this evidence is sufficient 
to show in-service exposure to acoustic trauma.  

The remaining element is medical evidence of a nexus or 
relationship between the current hearing loss the noise 
during service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Here, the Veteran submitted a written statement from his 
private audiologist in January 2004 which indicated that he 
fitted the Veteran for special hearing aids in 1991 and 
opined that "he suffered hearing loss many years ago."  An 
April 2004 statement submitted by a former co-worker who had 
worked with the Veteran from 1963 through 1989 indicated that 
she knew of his hearing loss because she personally ordered 
and installed telephone amplifiers so he could communicate.  
The Veteran personally endorses suffering from hearing loss 
since service, and the Board finds his account credible.  
Further, there are no medical opinions of record indicating 
that the Veteran's bilateral hearing loss was not incurred in 
service.  

Thus, without any medical evidence to the contrary, the Board 
finds that it is at least as likely as not that the Veteran's 
current hearing loss is related to in-service noise exposure.  
Therefore, giving the Veteran the benefit of the doubt, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107(b).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating, but no more, 
for PTSD is granted.

Subject to the law and regulations governing payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.


REMAND

The Veteran also seeks entitlement to service connection for 
residuals of neck and back injuries, which he claims were 
sustained in service.  Specifically, he alleges that he was 
serving aboard the S.S. Charles Sumner in Antwerp, Belgium, 
in approximately January 1945 when the ship came under attack 
from German forces.  The Veteran was moving from a gun turret 
toward the air-raid station when he fell and landed on a 
steel deck plate, injuring his neck and back.  He further 
alleges that he was treated by the ship's purser because 
there was not a physician on the ship and later sought 
treatment at a Veteran's hospital in Arkansas in late April 
of 1945.

This account is corroborated by an April 2004 lay statement 
from a fellow serviceman who indicated that the Veteran wore 
a back brace due to injuries sustained in the North Atlantic 
Ocean.  A March 2004 lay statement from another former 
serviceman indicated that the Veteran was treated for his 
back and neck injuries at Baptist Hospital in Little Rock, 
Arkansas, in April 1945, which further corroborates that 
Veteran's account of events.  Furthermore, a January 2007 
statement from an orthotics manufacturer indicated that the 
Veteran was prescribed a fitted back brace which was 
manufactured in 1964.  

As mentioned above, records confirm that the Veteran served 
aboard the S.S. Charles Sumner in February 1945, at which 
time the ship's official log book reveals that it was 
"constantly subjected to shock from V-1 rocket bombs and 
aerial jet bombs" while docked in Antwerp, Belgium.  

VA treatment records reveal that the Veteran is currently 
diagnosed with lumbar spinal stenosis, lumbar radiculopathy, 
cervical spinal stenosis, and osteoarthritis involving the 
spine.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As such, since the current clinical evidence of record is 
insufficient to link the Veteran's back and neck disabilities 
to service, the Board finds that the VA's duty to assist 
mandates that the Veteran be provided a medical examination 
and/or medical opinion to determine the likely etiology and 
date of onset of his current back and neck disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should obtain and associate with 
the claims file all records from the 
Nashville Campus of the Tennessee Valley 
Healthcare System in Nashville, Tennessee, 
dated from October 2009 to the present.

2.  The RO should then schedule the 
Veteran for an appropriate VA examination 
to determine the likely etiology and date 
of onset of his current back and neck 
disorders.  The claims folder should be 
made available and reviewed by the 
examiner.  

The examiner is asked to opine whether it 
is at likely as not that the Veteran's 
current back and neck disabilities are 
related to his period of active service, 
to specifically include his service aboard 
the S.S. Charles Sumner in 1945.  In this 
regard, the examiner should consider the 
Veteran's statements that his back and 
neck were injured during a fall when the 
ship was attacked in Antwerp, Belgium, as 
well as the Veteran's statements of 
symptoms in service and other lay 
statements of continuous symptoms of back 
and neck problems after service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury but 
relied on the service treatment records to 
provide a negative opinion).  The examiner 
should also provide an opinion as to the 
approximate date of onset of the Veteran's 
current back and neck disabilities.  The 
rationale for the opinions must be 
provided in a legible report.

3.  Then, the RO should readjudicate the 
claims.  If any action remains adverse to 
the Veteran, the RO should issue a 
supplemental statement of the case and 
allow the appropriate time for response 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D.REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


